DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement filed October 21, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The Examiner notes that the NPL document of the International Search Result issued December 24, 2015 has not been included in the application filed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 6 setting forth that the single electrode is mounted on a plurality of the connection parts, and the subject matter of claim 19 setting for the catheter cover must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 6, the claim recites therein that “the electrode is respectively mounted on a plurality of the connection part”. Looking to the instant disclosure, neither the Drawings nor the Specification provide description, direction or a working example of a single electrode mounted on two or more of the connection members. While the disclosure provides a number of ways of mounting electrodes and while a multitude of ways of mounting electrodes are known in the art, the Examiner is of the position that the placement of a single electrode on two or more of the disclosed connection parts would require undue experimentation to accomplish. Appropriate correction is required.
Regarding claim 14, the claim recites therein that “a tactile sensor to detect texture around a portion of denervation by the catheter”. The Examiner has reviewed the instant disclosure but has failed to find any direction or working example where the tactile sensor is disclosed to specifically detect “texture around a portion of denervation”. The instant disclosure and the priority documents are completely devoid with respect to the term “texture”.  The specification, most relevantly, discusses the “tactile sensing member” on pages 26-29 of the disclosure but only sets forth functionality with respect to “check whether the electrode 200 is in contact with a blood vessel wall” (see page 26, lines 25-26). Neither this nor any other portion of the disclosure describes the specific sensing of “texture”. AS such, the Examiner is of the position that the use of the tactile sensing member to specifically sense “texture” would require undue experimentation to accomplish. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 6, the claim recites the limitation of “the electrode is respective mounted on a plurality of the connection part” therein. The Examiner is of the position that the limitation of “a plurality of the connection part” renders the scope of the claim s indefinite given that parent claim 2 requires “an electrode mounted on the connection part” and parent claim 1 provides for “a connection part extended from the first cylinder part connected to the second cylinder part”. First, the Examiner notes that it is unclear if the “a plurality of the connection part” in claim 6 incorporates each of the limitations set forth in claims 1 and 2. Claims 1 and 2 are particularly directed towards a single connection part. It is unclear how a single electrode as in claim 6 can be “respectively” mounted on a plurality of the connection part, and what structure would be required to provide for this limitation. 
The Examiner respectfully suggests, if Applicant desires for a plurality of connection parts, each with a respective electrode thereon, that claim 1 be amended to recite “at least one connection part extended from …”, claim 2 be amended to recite “comprising at least one electrode, wherein each of the at least one electrode is mounted on a respective one of the at least one connection part”, and claim 6 be amended to recite “wherein the at least one electrodes comprising a plurality of electrodes, wherein each one of the plurality of electrodes is mounted on a respective on of the at least one connections parts”. Such would correct the noted issues in terms of antecedent basis issues and structural indefiniteness issues. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harlev et al. (US Pat. No. 8,103,327 B2).
Regarding claim 1, Harlev provides for a catheter (See figures 2A-C with the catheter 10), comprising: a cylinder (see figures 4a-d with figure 4c depicting a cylinder member with the hollow formed therethrough) wherein the cylinder comprises, a first cylinder part formed at one end of the cylinder (first portion of the cylinder as indicated in the annotated figure 4C below), a second cylinder part formed at the other end of the cylinder (second portion of the cylinder as indicated in the annotated figure 4C below), and a connection part extended from the first cylinder part connected to the second cylinder part (the portion extending between the first and second portions).


    PNG
    media_image1.png
    548
    195
    media_image1.png
    Greyscale


Regarding claim 2, Harlev provides for an electrode mounted on the connection part to generate heat (see figure 6A with an electrode at 54).
	Regarding claim 3, Harlev provides for a power supply wire printed on the cylinder (88/90 as in figure 6B with the connection to 54), wherein the cylinder have a hollow formed therein, wherein the first cylinder part is spaced apart from and the second cylinder part by a predetermined distance in the longitudinal direction of the hollow (as shown in the annotated version of figure 4C above).
	Regarding claim 4, Harlev provides that the connection part has one end connected to the first cylinder part and the other end connected to the second cylinder part, wherein the electrode is mounted to an outer surface of the connection part and is connected to the power supply wire (see the annotated version of figure 4C as well as 6B; such defines the first and second parts to be spaced from each other, 54 to be mounted on the surface of the connection part, and for the wire at 88/90).
	Regarding claim 5, Harlev provides that the connection part is at least partially bent to form a bent portion when a distance between the first cylinder part and the second cylinder part decreases, and wherein the bent portion moves away from a shaft of the cylinder (see figure 3B showing the connection part to be in a bent configuration that moves away from the pull wire 52 as in figures 11/15).
	Regarding claim 7, Harlev provides for a step and/or a slope is formed on the connection part (see figures 8D/E at 126).
	Regarding claim 8, Harlev provides for a catheter (See figures 2A-C with the catheter 10), comprising a cylinder (see figures 4a-d with figure 4c depicting a cylinder member with the hollow formed therethrough), a distribution unit attached to an inner wall of the cylinder (distribution portion formed at the proximal end of the circuit as shown in figure 7C; such would be mounted to an inner wall inside of the cylindrical member either formed by 92 or 86 or 100), a power input line is printed on one end of the distribution unit (one of the wires on the portion at in figure 7C for receiving power), and a plurality of power output lines are printed on the other end of the distribution unit (a plurality of wires as in figure 7C for connection to the electrodes at 54).
Regarding claim 9, Harlev provides that the distribution unit is a multiplexer (via taking a single input wire and outputting to multiple lines connected thereto).
	Regarding claim 10, Harlev provides for a single feedback line printed on one end of the distribution unit (a single trace as in figure 7C utilized capable of being utilized for feedback) and a plurality of sensing lines are printed on the other end of the distribution unit (multiple ones of the traces as in figure 7C connected to respective ones of 54 to be utilized for sensing).
	Regarding claim 11, Harlev provides that the distribution unit is a demultiplexer (such is capable of taking multiple lines and connecting them to a single source line as in col. 9; 63 – col. 10; 8).
Regarding claim 12, Harlev provides that the connection part is formed with a plurality of stepped part (see figures 8D/E at 126 with 8C showing that each portion of the connection part has a respective 126).
Regarding claim 13, Harlev provides that at least one of the plurality of sensing lines is connected to a temperature sensor to detect temperature around a portion of denervation by the catheter (via a respective one of the sensing lines to be connected to an electrode 54 wherein the electrode 54 is capable of functioning as a temperature sensor).
Regarding claim 14, Harlev provides that at least one of the plurality of sensing lines is connected to a tactile sensor to detect texture around a portion of denervation by the catheter (via a respective one of the sensing lines to be connected to an electrode 54 wherein the electrode 54 is capable of functioning as a tactile sensor).
	Regarding claim 15, Harlev provides for a shaft body being coupled to the first cylinder part (shaft 35 as in figure 2a).
	Regarding claim 16, Harlev provides that the shaft body has a power supply terminal contacting a part of a power supply wire printed on the first cylinder part (a power supply terminal at the distal end of 35 for connecting to the wire[s] at 112).
Regarding claim 17, Harlev provides that the shaft body includes a coupling guide member configured to guide a coupling of the first cylinder part and the shaft body (5 as in figures 16a-c configured to guide the coupling direction).
Regarding claim 18, Harlev provides for a terminal tip coupled to the second cylinder part (53 as in figures 3A/B).
	Regarding claim 19, Harlev provides for a catheter cover is coupled to the second cylinder part (cover formed by 53 as in figures 3A/B).
	Regarding claim 20, Harlev provides that the inner wall of the cylinder and an inner surface of the distribution unit have a same curvature (via the distribution unit as in the rejection of claim 8 to be mounted to an inner wall of the cylindrical member in view of the shape in figures 4A-C, the cylindrical member and unit would have the same radius of curvature).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794